Granger, J.
We think it clear, upon principle and author*494ity, that there isj no foundation for the claim mude hy the plaintiff in error. The interest, reserved in the note was, the legal rate according to the statute then in force, and. the fact that the defendant agreed, to, pay the.- interest quarterly could not make the interest usurious. The whole interest on the note would amount to $415.50 per year, One quarter of it would be $2.8.87, apd of course at the- end of the year the defendant would only have paid $115.5Q; and although it might, be true that the plaintiff, hy putting the quarterly- payments at interest, might thereby make the whole amount received more than seven per cent, at the-end of' the year, yet it makes no difference with the defendant. He pays only seven per cent, in the whole. We see no reason why he should complain, and we think the cases of Bridgeport v. Housatonic R. R. Co., 15 Conn., 503, Rose v. Bridgeport, 17 Conn., 247, and Brooks v. Holland, 21 Conn., 388, fully sustain our opinion.
There is no error in the judgment complained of.
In this opinion the other judges concurred.